



COURT OF APPEAL FOR ONTARIO

CITATION: Lee v. McGhee, 2017 ONCA 997

DATE: 20171219

DOCKET: M48532 (C64335)

Hourigan, Brown JJ.A. and Himel J.
(ad hoc)

BETWEEN

Byeongheon Lee

Respondent (Responding Party)

and

Doc McGhee, McGhee Entertainment, Capital
    Security and Investigations, Canadian Tire Centre,
Gene
    Simmons
and Kiss

Moving Party
(Respondents)

Robin Brown, for the moving party

Byeongheon Lee, appearing in person

Heard and released orally: December 13, 2017

ENDORSEMENT

[1]

The appellant attended a Kiss concert at the Canadian Tire Centre in
    Ottawa on July 25, 2013. He was removed from the arena by security staff. He
    commenced an action claiming damages as a result of discrimination, harassment,
    intentional infliction of nervous shock, mental distress, loss of income, loss
    of reputation and loss of business.

[2]

The claims against the defendants McGhee Entertainment and Kiss were
    dismissed by Hackland J. on November 22, 2016 for failing to disclose a cause
    of action.

[3]

The respondent Simmons brought a motion to dismiss under rule 21.01(1)(b)
    as disclosing no cause of action which was granted by Labrosse J. He held that
    the sole claim against Simmons was alleging discrimination and that the effect
    of s. 46.1(2) of the
Ontario Human Rights Code
was to prohibit an
    action solely on an infringement of a right under Part 1 of the
Code
.
    The appellant appeals that order but does not assert any alleged error of law.

[4]

Simmons brings a motion to quash the appeal under s. 134(3) of the
Courts
    of Justice Act
alleging that the appeal is devoid of merit. A court will
    seldom exercise its power to quash an appeal because it is manifestly devoid of
    merit, as this will usually require full argument on all grounds the appeal
    raised: see,
Schmidt v. Toronto Dominion Bank,
(1995) 24 O.R. (3d) 1 (C.A.).

[5]

We see no reason to depart from that principle.

[6]

Motion to quash the appeal is dismissed. The appeal of this matter shall
    be heard on February 8, 2018 for one hour. Respondent shall serve and file a
    factum by January 19, 2018. Costs of this motion are reserved to the panel
    hearing the appeal.

C.W. Hourigan J.A.
David Brown J.A.
Himel J.


